Title: Resolutions on Kentucky Statehood, 12 December 1785
From: Madison, James
To: 


[12 December 1785]
…
Fifth,—That the use and navigation of the river Ohio, so far as the territory of the proposed State, or the territory which shall remain within the limits of this Commonwealth, lies thereon, shall be free and common to the citizens of the United States, the respective jurisdictions of this Commonwealth, and of the proposed State over the river as aforesaid; shall be concurrent only with the States which may possess the opposite shore of the said river.
Sixth,—That a time ought to be appointed for the free male inhabitants of the said district to elect a Convention with power to approve or disapprove of a separation on the conditions above mentioned; which Convention, in case they approve thereof, shall and may name a day on which the authority of this Commonwealth over the district aforesaid, under the exceptions aforesaid, shall cease and determine forever: It being nevertheless, always understood and provided, that previous thereto, the assent of the United States in Congress to such separation, their release of this Commonwealth from so much of its Federal obligations as arise from the said district being part thereof, and the fixing the terms on which the proposed State shall be admitted into the Confederacy, shall be obtained and declared.
